DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response of 09 December 2021 cancels claim 28, adds claim 29, and withdraws claims 4, 6, and 8-27, leaving claims 1-27 and 29 pending with claims 1-3, 5, 7, and 29 presented for examination.

Election/Restrictions
Claims 4, 6, and 8-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 December 2021.
Applicant’s election without traverse of invention I, claims 1-16 and species C in the reply filed on 09 December 2021 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The requirement is made final.

Drawings
The drawings are objected to because figure 11 has two reference numbers 205. 205 in the specification is the “distal end portion” and there is a 205 at each end of 20 in figure11. It appears the 205 on the left side of the figure should be aperture 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beraznik et al. (US 7293296 B1).

As to claim 1, Beraznik discloses a finger extension member for use in a sports glove (stiffener 18, used in football glove 10 to protect the football player’s fingers and thumb from hyperextension as disclosed in col 2 line 45-55), the finger extension member comprising:
an upper end and a lower end (left and right sides of figs 5-7);
a front face (shown in fig 5) and a rear face (shown in fig 6); and
wherein at least one of the front face and the rear face includes a lattice portion (both 40 and 42 include a lattice portion defined by alternating material 50/ 60 and apertures between 50/ 62).

As to claim 3, Beraznik discloses the finger extension member of claim 1, wherein the lattice portion is comprised of two or more layers of lattice structure (40 and 42).  

As to claim 5, Beraznik discloses the finger extension member of claim 1, wherein each of the front face and the rear face include a lattice portion (figs 5-7).  

As to claim 7, Beraznik discloses the finger extension member of claim 1, wherein the finger extension member is integrated into the sports glove (football glove 10).

As to claim 29, Beraznik discloses the finger extension member of claim 1, further comprising two holes positioned to receive a lace threaded through the holes (any two of 62 or the holes between 50, capable of receiving a lace).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beraznik et al. (US 7293296 B1) as applied to claim 1 above, and further in view of Sandusky et al. (US 20090281470 A1).

As to claim 2, Beraznik does not disclose the finger extension member of claim 1, wherein the finger extension member is made from a polymer.
Beraznik does disclose 18 is “substantially rigid” (abstract) and also discloses another finger extension member 110 “formed from plastic or other rigid material” (col 5 line 40-55), and plastics are polymers.
Sandusky teaches a similar finger extension member (reinforcement spine). Sandusky’s reinforcement spine has the same function as Beraznik’s stiffener, which is to prevent hyperextension/ overextension of the finger (Sandusky abstract and Beraznik col 2 line 45-55) by providing a rigid material over the wearer’s finger. Sandusky’s finger extension member is made from stiffening materials including “plastics, polymers, rubber, metals, alloys and composites” (Sandusky para. 0044).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Beraznik’s finger extension member to be made from a polymer, 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Beraznik’s finger extension member to be made from a polymer, for providing support and stiffening (Sandusky para. 0044).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See similar finger extension members on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732